Citation Nr: 0301522	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  01-06 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement 
to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
June 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim to reopen previously disallowed claim 
of entitlement to service connection for a back disability 
has been obtained and developed.

2.  Service connection for a low back disability was 
denied by the agency of original jurisdiction in a July 
1995 decision on the basis that the veteran did not have a 
current back disorder. 

3.  The evidence received subsequent to the July 1995 RO's 
decision includes evidence reflecting the presence of 
chronic back disability.  It is not duplicative or 
cumulative, and it is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.


CONCLUSIONS OF LAW

1.  The July 1995 RO's decision denying entitlement to 
service connection for a back disability is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1995); currently 38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a back 
disability has been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [VCAA].  
38 U.S.C.A. § 5100 et seq. (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, 
and imposed on VA certain notification requirements.

In light of the favorable decision to reopen the veteran's 
claim, a remand solely for a consideration of the new 
law's implications would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Board acknowledges that the regulation regarding new 
and material evidence was amended.  38 C.F.R § 3.156(a) 
(2002).  This amendment to 38 C.F.R. § 3.156(a) (2002) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  Since the veteran's 
request to reopen his claim of entitlement to service 
connection was filed prior to that date, the amended 
regulation does not apply.  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2002).  Reopening the claim 
no longer requires a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome.  Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998) (expressly rejecting 
the standard for determining whether new and material 
evidence had been submitted sufficient to reopen a claim 
as set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has clarified that, with respect to 
the issue of materiality, the newly presented evidence 
need not be probative of all the elements required to 
award the claim as in this case dealing with a claim for 
service connection.  Evans v. Brown, 9 Vet. App. 273 
(1996).  However, it is the specified bases for the final 
disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  
Such evidence must tend to prove the merits of the claim 
as to each essential element that was a specified basis 
for that last final disallowance of the claim.  Id.  

The veteran contends that he is entitled to service 
connection for a back disability.  He avers that while he 
was in service, he injured his back.  He maintains that 
since service his back has caused him difficulty and that 
he continues to suffer from a back disability.  He thus 
has asked for service connection for a back disability.  

The veteran was denied service connection for a low back 
disability in an RO decision, dated July 1995.  The RO, in 
its decision, noted that the evidence did not show that 
the veteran currently had a back disability or that he had 
injured his back while in service.  It thus denied the 
veteran's claim.  The date of that decision was July 1995.  
The veteran was notified of that decision but did not 
perfect his appeal; hence, that decision became final.  
See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1995); currently 38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  

When the RO denied service connection in July 1995, the RO 
based its decision on the veteran's service medical 
records, the veteran's application for benefits, 
statements made by him, private and VA medical records.  
Since then, the veteran has submitted written statements, 
private medical records, and has proffered testimony 
before an RO hearing officer.  He has tendered documents 
showing that he currently has a back disability - 
something that was not shown previously.  He also provided 
testimony before a hearing officer concerning back 
symptoms and manifestations he suffered therefrom while in 
service.  

The medical and testimonial evidence is new.  This 
information was not of record in 1995.  It is so 
significant that, while not dispositive, it must be 
considered in order to decide his claim fairly.  
Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claim 
for service connection for a back disability is reopened.

Since the claim is reopened, the Board must address the 
merits of the veteran's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001); 38 C.F.R. § 3.159(c) (2002).  
Accordingly, the Board will undertake additional 
development on this issue pursuant to the authority 
granted by 38 C.F.R. § 19.9 (a)(2) (2002).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  See 38 
C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing the veteran's response thereto, the Board will 
prepare a separate decision addressing the merits of the 
veteran's claim.


ORDER

The claim for entitlement to service connection for a back 
disability is reopened; to this extent, the appeal is 
granted.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition 
for an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.


 

